PER CURIAM.
This proceeding is before the Court for consideration of the respondent’s conditional guilty plea for consent judgment and the petition of The Florida Bar for approval of same.
In his conditional guilty plea, respondent Gonzalo R. Lage admits that he maintained his law practice in an office adjoining the office of his son’s real estate and property management agency. In two instances, persons who contracted for the services of the real estate and property management agency came into contact with respondent and received legal advice from respondent in that respondent drafted documents to express contractual and legal arrangements for these persons. Respondent failed to make clear that he was acting on behalf of the real estate agency and that there was therefore a potential conflict of interest. Respondent admits that he violated the former Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(6) (conduct adversely reflecting on fitness to practice law) and 5-104(A) (business transactions with clients where interests differ and professional judgment is expected).
The measure of discipline provided in the consent judgment is a suspension from the practice of law for thirty days. We accept the guilty plea and approve the consent judgment.
Gonzalo R. Lage shall be suspended from the practice of law for thirty days. To allow an orderly winding up of his practice, this suspension shall take effect September 19, 1988.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.